Citation Nr: 0707040	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sterility as due to 
radiation exposure.

2.  Entitlement to special monthly compensation for loss of a 
creative organ. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION


The veteran had active military service from June 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision.

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the RO in August 2006.  In 
November 2006, the undersigned AVLJ granted the motion for 
advancement of the appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that further action on this claim for service 
connection for sterility and special monthly compensation 
(SMC) for loss of a creative organ is warranted.  

The RO's rating decision on appeal denied the claims because 
there is no clinical diagnosis of sterility supported by 
medical evidence, and no evidence that exposure to x-rays in 
service caused the claimed disability.

In January 2007, a VA specialist in nuclear medicine reviewed 
the file at the Board's request and stated that it would be 
impossible to state whether the veteran's claimed infertility 
was due to exposure to x-rays in service without resorting to 
speculation; however, such a relationship was well within the 
realm of possibility because the radiation experienced by the 
veteran may have been quite excessive.

The Board finds that the opinion of the VA reviewer supports 
the veteran's theory of causation.  However, the claim cannot 
be finally adjudicated at this point because there is no 
evidence of a current disability; i.e., medical evidence that 
the veteran is actually sterile.  The Board particularly 
notes that loss of use of a creative organ for SMC is shown 
when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  38 C.F.R. § 3.350(a)(1) (2006).

Accordingly, the RO should arrange for the veteran to undergo 
VA examination by a genitourologist at an appropriate VA 
medical facility in order to determine clinically whether the 
veteran is sterile.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for VA 
examination by an appropriate specialist.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner should specifically indicate 
whether the veteran is sterile 
(specifically, whether biopsy established 
the absence of spermatozoa) and should set 
forth all examination findings and 
diagnoses, along with the complete 
rationale for all conclusions reached.  

2.  If any benefit sought on appeal 
remains denied, furnish to the veteran and 
his representative a Supplemental 
Statement of the Case.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  As noted 
above, the veteran's case has been advanced on the docket.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



__________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


